Citation Nr: 1627870	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  09-29 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus.
 
2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD) (also claimed as "gastrointestinal" problems and acute chest pain). 

4.  Entitlement to service connection for high cholesterol.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served in the Air Force from August 1970 to November 1970; from September 5, 1995, to September 25, 1995; and from February 1999 to March 1999.  The Veteran also had additional service in the Air National Guard to include service from October 8, 1983, to October 22, 1983; from August 7, 1987, to August 21, 1987.  She retired from the National Guard in September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board notes that the Veteran was a male during her military service.  However, subsequent to her service and during the pendency of the current appeal, she underwent male-to-female sex reassignment surgery in January 2012.  Therefore, the Board will refer to the Veteran in the female gender using appropriate pronouns.

The Board also notes that the Veteran changed her name during the pendency of this appeal which has been reflected on the title page of this decision.

In her August 2009 substantive appeal, the Veteran requested a videoconference hearing before the Board.  However, in May 2011, the Veteran cancelled her request for a hearing.  Therefore, the videoconference hearing request is considered withdrawn.

In March 2014, the Board remanded these issues of entitlement to service connection for hypertension, type II diabetes mellitus, GERD, high cholesterol, bilateral hearing loss, tinnitus, sleep apnea, major depressive disorder, squamous cell carcinoma and a lumbar strain, for additional development.

In a June 2015 rating decision, the Appeals Management Center (AMC) granted the previously remanded claims of entitlement to service connection for bilateral hearing loss, tinnitus, sleep apnea, major depressive disorder, squamous cell carcinoma and a lumbar strain.  Therefore, these issues are no longer on appeal. 

The issues of entitlement to service connection for type II diabetes mellitus, hypertension and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

High cholesterol is a laboratory finding, not a disease or disability under VA law and regulations.


CONCLUSION OF LAW

High cholesterol is not a disease or injury that was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  

The RO provided notice to the Veteran in a February 2008 letter, prior to the date of the issuance of the appealed April 2009 rating decision.  The February 2008 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records.  Pertinent medical evidence associated with the claims file consists of private, service, and VA treatment records.  

The Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of her claimed high cholesterol disability.  However, VA need not conduct an examination with respect to the claim on appeal, as the information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c) (4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case as, VA was not required to provide an examination or medical opinion on the issue of high cholesterol because, as will be discussed below, high cholesterol is not considered an actual disability.  Thus, remand for a VA examination is not necessary. 

Per the March 2014 remand instructions, the RO also obtained outstanding medical records related to the Veteran's claim as well as information regarding her service in the Reserves.

In light of the above, the Board also finds that the RO substantially complied with the March 2014 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).


When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

The Veteran contends that she is entitled to service connection based on her medical history of high cholesterol.

However, elevated cholesterol is a laboratory test result and not, in and of itself, a disability or injury for which service connection can be granted.  While high cholesterol may be evidence of underlying disability or may later cause disability, service connection may not be granted for a laboratory finding.  There is no indication in the record that the Veteran has an underlying disability manifested by high cholesterol, nor has she so claimed.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran has the disability for which benefits are being claimed.  

In the instant case, the Board finds that any disability associated with high cholesterol is not a disability subject to lay diagnosis as this diagnosis requires medical training.  More significantly, the Veteran does not have the medical expertise to provide an opinion regarding the etiology of her high cholesterol.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

As the preponderance of the evidence is against the Veteran's claim, service connection must be denied.  38 C.F.R. §§ 3.102, 3.301. 


ORDER

Entitlement to service connection for high cholesterol is denied.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims remaining on appeal. 

The Board again notes that service connection may be granted for a disability resulting from a personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2015); 38 C.F.R. § 3.303 (2015).  Active service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(210), (24) (West 2002 & Supp. 2015); 38 C.F.R. § 3.6(a), (d) (2015); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Thus, with respect to the Veteran's National Guard service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304. Service connection is generally not legally merited when a disability incurred on INACDUTRA results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

Accordingly, as the Veteran's hypertension and type II diabetes are disease processes, service connection would not be warranted for INACDUTRA duty during her time in the National Guard.

The Board notes that the Veteran underwent a VA examination for her claimed hypertension disability in March 2015.  The examiner determined that the Veteran had never been diagnosed with hypertension or isolated systolic hypertension based on the criteria.  The examiner also noted that the Veteran did not have a history of diastolic blood pressure elevation predominantly of 100 or more.  The Veteran's blood pressure readings were 144/87, 150/93 and 148/92.  The average of the blood pressure readings was 147/90.  The examiner opined that it was less likely than not that the Veteran's claimed hypertension was due to or caused by military service as her current blood pressure readings did not meet the VA criteria for hypertension. 

The Board notes that hypertension is defined as diastolic blood pressure predominately at 90 mm or greater; or, systolic blood pressure predominately at 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. §4.104, Diagnostic Code 7101, Note (1) (2015).  

In this instance, while the March 2015 VA examiner indicated that the Veteran's current blood pressure readings did not meet the VA criteria for hypertension, the Board notes that the blood pressure readings demonstrated diastolic blood pressure predominately at 90 mm or greater which meets the VA criteria for hypertension.  Additionally, multiple treatment reports have noted a diagnosis of hypertension and the record demonstrates multiple elevated blood pressure readings.
 
The Board notes that a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461(1993).  Thus, the Board finds that the evidence currently of record is insufficient to resolve the claim for entitlement to service connection, and that a further medical examination and opinion in connection with this claim is necessary for a fully informed evaluation of the claim on appeal.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 38 C.F.R. § 3.159(c) (4).

Additionally, the Board notes that the Veteran contends that in part her military stress resulted in her hypertension and diabetes mellitus disabilities.  Notably, the Veteran has yet to undergo a VA examination for her claimed diabetes mellitus disability.  

As noted above, in a June 2015 rating decision, the AMC, in part, granted service connection for major depressive disorder.

The Board notes that 38 C.F.R. § 3.310(a) permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

As a result, the Board finds that additional development is needed to determine whether the Veteran's hypertension and type II diabetes mellitus disabilities are related to her active duty service to include as being caused or aggravated by her now service-connected major depressive disorder disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (4).  

Regarding the Veteran's claimed GERD disability, the Board notes that while multiple treatment reports have noted a diagnosis of an esophageal condition and a past medical history of GERD and symptoms of GERD, a March 2015 VA examiner indicated that the Veteran did not have a current diagnosis of GERD.

However, the Veteran served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).  In this case, the Veteran is documented to have had such service as she was stationed at Al Jaber Air Force Base in Kuwait in September 1995 and also from February 1999 to March 1999.

The Board notes that while the Veteran did have service in Southwest Asia, to date she has not been afforded an adequate examination to address the potential that she has signs and symptoms of a medically unexplained chronic multisymptom illness. 

Additionally, while the March 2015 VA examiner determined that the Veteran did not have a current diagnosis of GERD, a subsequent July 2015 VA treatment report noted that the Veteran had questionable GERD.

Accordingly, a remand is required in order to afford the Veteran an adequate VA examination related to her claim based upon service in the Southwest Asia Theater of Operations under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  Return the claims file to the examiner that examined the Veteran for her hypertension disability in March 2015.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  If the new examiner feels that physical examination is necessary, such examination should be scheduled.  

The examiner should provide opinions with respect to the following:

(i) Does the Veteran have a current diagnosis of hypertension per the VA criteria under 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2015)?

(ii)  Is it at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's hypertension is related to her service? 

(iii) Is at least as likely as not (at least a 50 percent probability) that the Veteran's hypertension is caused or aggravated by a service-connected disability to include her service-connected major depressive disorder?

In formulating this opinion, the examiner should specifically address the significance, if any, of the past multiple treatment reports which noted a diagnosis of hypertension and demonstrated elevated blood pressure readings.

If the examiner finds that the Veteran's hypertension disability has been permanently aggravated/worsened by her service-connected major depressive disorder disability, to the extent feasible, the degree of worsening should be identified.  

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently present type II diabetes mellitus disability.  
Based on a review of the record and an examination of the Veteran, the examiner should provide an opinion regarding whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's current type II diabetes mellitus disability is related to service, or, if it is at least as likely as not (at least a 50 percent probability) that the Veteran's type II diabetes mellitus disability is caused or aggravated by her now service-connected major depressive disorder disability.

If the examiner finds that the Veteran's type II diabetes mellitus disability has been permanently aggravated/worsened by her service-connected major depressive disorder disability, to the extent feasible, the degree of worsening should be identified.  

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of her claimed GERD disability.  

Based on a review of the record and an examination of the Veteran, the examiner should provide opinions with respect to the following:
	
(i) Does the Veteran have a current gastrointestinal disability to include GERD and if so, it at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's current gastrointestinal disability is related to any injury or illness incurred during her active duty service?

(ii)  If the examiner finds no clinical diagnosis of a gastrointestinal or disability on examination that was incurred in, caused by, or otherwise related to the Veteran's active military service, he/she should provide an opinion as to whether the Veteran exhibits objective indications of a chronic gastrointestinal disability due to an undiagnosed illness as defined under 38 C.F.R. § 3.317.  For purposes of 38 C.F.R. § 3.317  "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


